     Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 1 of 13 PageID #: 1



                           THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

JORGE GOMEZ,                                           )
                                                       )   COMPLAINT
                         Plaintiff,                    )
v.                                                     )   Case No.: 6:21-cv-61
                                                       )
PHOENIX FINANCIAL SERVICES, LLC                        )
                                                       )   JURY TRIAL DEMANDED
                                                       )
                                                       )
                         Defendant.                    )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Jorge Gomez, by and through the undersigned counsel, and for his

Complaint against Defendant, Phoenix Financial Services, LLC (“PFS”) for violations under the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and for violations under the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), states as follows:

                                             JURISDICTION

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d) and 1681(p).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and PFS transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resides in the city of Tyler, a part of Smith County, Texas, 75702.




                                                       1
   Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 2 of 13 PageID #: 2



         6.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Tyler, a part of Smith County, Texas 75702, making Tyler a proper venue under 28 U.S. Code

§ 1391(b)(2).

         7.      Defendant, an Indiana corporation headquartered in Indianapolis, Indiana practices as

a debt collector throughout the country, including Texas.

         8.      Defendant is registered with the Secretary of State in Texas and has a registered agent

in this state.

         9.      Defendant attempts to collect alleged debts throughout the state of Texas, including

in Tyler city and Smith county.

         10.     Defendant has actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

         11.     Defendant has sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in Tyler city and Smith county and Defendant

attempts to collect alleged debts throughout the state of Texas.

         12.     As Defendant knowingly attempted to collect on a debt allegedly incurred in Tyler,

Texas, it thus has sufficient minimum contacts with this venue is additionally proper under 28 U.S.

Code § 1391(b)(1).

                                              STANDING

         13.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

         14.     PFS’s collection activities violated the FDCPA.

         15.     Defendant’s credit reporting and/or failure to properly dispute information violated

the FCRA.

         16.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to



                                                     2
  Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 3 of 13 PageID #: 3



standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);

Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        17.     “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        18.     “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                               PARTIES

        19.     Plaintiff, Jorge Gomez (hereafter “Plaintiff”), is a natural person currently residing in

the state of Texas.

        20.     Plaintiff is a “consumer” within the meaning of the FDCPA, 15 U.S.C. § 1692a(3).

        21.     Plaintiff is a “consumer” as that term is defined by the FCRA, 15 U.S.C. §1681a(c).




                                                    3
  Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 4 of 13 PageID #: 4



       22.     Defendant PFS is a Indiana company engaged in the business of collecting debts, using

mails and telephone, in this state with its mailing address at 8902 Otis Avenue, Suite 103A,

Indianapolis, Indiana 46216.

       23.     PFS is engaged in the business of a collection agency, using the mails, telephone, and

consumer collection agencies to collect consumer debts originally owed to others.

       24.     PFS regularly collects or attempts to collect defaulted consumer debts due or asserted

to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

       25.     Defendant PFS is a “furnisher of information” as that term is defined by the FCRA,

15 U.S.C. §1681s-2(b).

       26.     Trans Union, LLC is a “consumer reporting agency that compiles and maintains files

on consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p). Trans Union, LLC regularly

engages in the business of compiling and maintaining files on consumers on a nationwide basis for

the purpose of furnishing consumer reports to third parties bearing on a consumer’s credit worthiness,

credit standing, or credit capacity, each of the following regarding consumers residing nationwide:

               a. Public record information;

               b. Credit account information from persons who furnish that information regularly

               and in the ordinary course of business.

                                   FACTUAL ALLEGATIONS

       27.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than PFS.

       28.     Upon information and belief, on a date better known by PFS, PFS began to attempt

to collect an alleged consumer debt from the Plaintiff.

       29.     On or about February 20, 2020, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.



                                                   4
   Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 5 of 13 PageID #: 5



        30.      The alleged debt was said to be owed for a medical bill and therefore would only have

been used for personal or family purposes.

        31.      The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

        32.      The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

        33.      During the telephone call, Plaintiff informed Defendant he was disputing the alleged

debt.

        34.      At that time, Defendant’s representative did not accept the dispute.

        35.      Defendant’s representative instead began to argue with Plaintiff, and asked Plaintiff

his reason for disputing the account.

        36.      Plaintiff is entitled to dispute the alleged debt for any reason, or even no reason at all.

Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004). (A consumer is entitled to

dispute the validity of a debt for a good reason, a bad reason, or no reason at all), Whitten v. ARS

National Servs. Inc., 2002 WL 1050320 *4 (N.D. 111 May 23, 2002). (Imposing a requirement that a

consumer have a `valid' reason to dispute the debt is inconsistent with FDCPA), Castro v. ARS

National Servs., Inc., 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000), Frey v. Satter, Beyer & Spires, 1999

WL 301650 (N.D. Ill. May 3, 1999).

        37.      Plaintiff explained again that he wanted to dispute the alleged debt.

        38.      Defendant’s representative continued to argue and implied the issue was due to

Plaintiff’s error.

        39.      Defendant’s representative continued to disregard Plaintiff’s request to dispute.

        40.      Defendant did not represent in any fashion that he would mark Plaintiff’s account as

disputed, even though he clearly stated his desire to dispute the account.




                                                     5
  Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 6 of 13 PageID #: 6



        41.     Defendant’s representative oppressed Plaintiff’s rights by not immediately ceasing

communication after acknowledging the dispute of the alleged debt.

        42.     Furthermore, once Plaintiff disputed the debt, Defendant was required to mark the

account as disputed if it chose to voluntarily report to the Credit Reporting Agencies, specifically

Trans Union, LLC.

        43.     PFS was voluntarily reporting a collection account on Plaintiff’s credit report with the

credit reporting agencies.

        44.     PFS’s voluntary reporting to the credit reporting agencies is a “communication” under

the FDCPA in connection with the collection of an alleged debt.

        45.     Plaintiff then received an updated credit file from Trans Union, LLC. Exhibit A.

        46.     That the credit report was updated on May 4, 2020, by PFS.

        47.     That the updated May 2020 credit report did not contain updated account information.

        48.     That the updated May 2020 credit report did not contain updated marked as disputed

information.

        49.     That PFS furnished information to Trans Union, LLC regarding Plaintiff’s account

without notifying them the account had been disputed by consumer.

        50.     That PFS failed to update the account information and mark the account as disputed

on the updated May 2020 credit report after Plaintiff disputed the account in February 2020.

        51.     Upon information and belief, that PFS never updated the account information and

never marked it as disputed even after receiving information of the dispute.

        52.     All of PFS’s actions under the FDCPA complained of herein occurred within one year

of the date of this Complaint.

        53.     All of PFS’s actions under the FCRA complained of herein occurred within two years

of the date of this Complaint.



                                                   6
  Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 7 of 13 PageID #: 7



          54.      Plaintiff suffered injury-in-fact by being subjected to inaccurate, unfair, and abusive

practices of the PFS.

          55.      Plaintiff suffered actual harm by being the target of inaccurate credit reporting and/or

misleading debt collection communications by PFS.

          56.      Plaintiff has suffered actual harm due to credit denials caused by false credit reporting

by PFS.

          57.      Plaintiff has suffered actual harm based on his costs and time of repairing his credit,

pain and suffering, embarrassment, inconvenience, lost economic opportunity, loss of incidental time,

frustration, emotional distress, mental anguish, fear of personal and financial safety and security, and

attorney’s fees.

          58.      Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of PFS.

          59.      Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

Count I: Violations Of § 1692e Of The FDCPA – False, Deceptive, Or Misleading Collection
                                        Actions

          60.      Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          61.      Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

          62.      Because Plaintiff disputed the debt, PFS, when choosing to contact the consumer

reporting agencies, was obligated to inform them of the disputed status of the account. See Dixon v.

RJM Acquisitions, L.L.C., 640 Fed. Appx. 793 (10th Cir. 2016) (Reversed summary judgment to the

collection agency on the consumer’s § 1692e(8) claim that after she had disputed a debt, the agency

had nevertheless reported the debt without disclosing the disputed. The consumer created a genuine

fact issue given that she said during the recorded conversation: “I feel that all I owe is $20.” A

reasonable fact finder could treat the statement as a dispute of the alleged $102.99 debt.); Llewellyn v.

                                                        7
  Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 8 of 13 PageID #: 8



Allstate Home Loans, Inc., 711 F.3d 1173 (10th Cir. 2013) “(We agree with the Eighth Circuit’s

interpretation of § 1692e(8) that a debt collector does not have an affirmative duty to notify [credit

reporting agencies] that a consumer disputes the debt unless the debt collector knows of the dispute

and elects to report to a CRA.”)

        63.     PFS used deceptive and misleading tactics when it communicated personal credit

information which was known or which should have been known to be false, including the failure to

communicate the debt was disputed in violation of 15 U.S.C. §§ 1692e, 1692e(8). See Sayles v.

Advanced Recovery Systems, Incorporated, 865 F.3d 246, 249 (5th Cir. 2017); Brady v. Credit

Recovery Co., 160 F.3d 64 (1st Cir. 1998) (The plain language of the FDCPA requires debt collectors

to communicate the disputed status of a debt if the debt collector knows or should know that the debt

is disputed. This standard requires no notification by the consumer but depends on the debt collector’s

knowledge that a debt is disputed, regardless of how or when that knowledge is required.)

        64.     PFS’s collection communications are to be interpreted under the “least sophisticated

consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495 (5th Cir. 2004);

Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997) (When deciding

whether a debt collection letter violates the FDCPA, this court “must evaluate any potential deception

in the letter under an unsophisticated or least sophisticated consumer standard.) See Also, Goswami,

377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd nor experienced in

dealing with creditors.”)

        65.     PFS violated the Plaintiff’s right not to be the target of misleading debt collection

communications.

        66.     PFS violated the Plaintiff’s right to a truthful and fair debt collection process.

        67.     PFS’s communications with Plaintiff were deceptive and misleading.

        68.     PFS used unfair and unconscionable means to attempt to collect the alleged debt.



                                                    8
  Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 9 of 13 PageID #: 9



        69.     PFS’s communications were designed to cause the debtor to suffer a harmful

disadvantage in charting a course of action in response to PFS’s collection efforts.

        70.     Defendant's action has created an appreciable risk of harm to the underlying concrete

interests that Congress sought to protect in creating the FDCPA.

        71.     Plaintiff would have pursued a different course of action had Defendant not violated

the statutory protections created by Congress.

        72.     Plaintiff attempted to pursue his rights yet was left with no actual knowledge as to how

to proceed based on Defendant's actions.

        73.     Defendant's denial of Plaintiff's rights caused harm in the form of impaired credit, no

plausible way of ascertaining the status of his debt in order to make a rational determination as to how

to proceed and forcing his to make financial decisions based on misinformation and engage in financial

planning based on incorrect facts.

        74.     PFS’s failure to mark a debt as disputed it knows or should know is disputed violates

§ 1692e, 1692e(8) of the FDCPA.

        75.     PFS’s conduct has caused Plaintiff to suffer damages including but not limited to a

damaged credit score, the loss of time incurred by Plaintiff, and attorneys’ fees paid for advice

regarding his situation.

        76.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        77.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of PFS’s conduct.

        78.     The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights, the act enables them to understand, make informed decisions about, and participate



                                                   9
 Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 10 of 13 PageID #: 10



fully and meaningfully in the debt collection process. The purpose of the FDCPA is to provide

information that helps consumers to choose intelligently. PFS’s false representations misled the

Plaintiff in a manner that deprived him of his right to enjoy these benefits; these materially misleading

statements trigger liability under section 1692e of the Act.

          79.    Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered actual

damages including but not limited to, fear, stress, mental anguish, emotional stress and acute

embarrassment.

          80.    Defendant PFS’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Jorge Gomez, prays that this Court:

                 A.      Declare that PFS’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Jorge Gomez, and against PFS, for actual

          and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

      Count II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse, False or
                                 Misleading Representation

          81.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          82.    Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          83.    PFS’s communications with Plaintiff were meant to shame, embarrass, and harass

Plaintiff by misrepresenting the alleged debts status.

                                                     10
 Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 11 of 13 PageID #: 11



          84.    Defendant PFS’s violation of § 1692d of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Jorge Gomez, prays that this Court:

                 A.      Declare that PFS’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Jorge Gomez, and against PFS, for actual

          and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

                Count III: Violations Of § 1692f Of The FDCPA – Unfair Practices

          85.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          86.    Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          87.    PFS’s communications with Plaintiff were deceptive and misleading.

          88.    PFS used unfair and unconscionable means to attempt to collect the alleged debt.

          89.    Defendant PFS’s violation of § 1692f of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Jorge Gomez, prays that this Court:

                 D.      Declare that PFS’s debt collection actions violate the FDCPA;

                 E.      Enter judgment in favor of Plaintiff Jorge Gomez and against PFS, for actual

          and statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                 F.      Grant other such further relief as deemed just and proper.



                                                     11
 Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 12 of 13 PageID #: 12



    Count IV: Violation Of 15 U.S.C. § 1681s-2(B)(1) of the FCRA- Duties of Furnishers of
                            Information upon Notice of Dispute

          90.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          91.    Defendant PFSS violated 15 U.S.C. § 1681s-2(b)(1)(C) in that they failed to report the

notation of the disputed information to the consumer reporting agencies.

          92.    Defendant PFS violated 15 U.S.C. § 1681s-2(b)(1)(D) in that it failed to report to

Equifax Information Services, LLC that the information was being disputed.

          93.    Defendant PFS violated 15 U.S.C. § 1681s-2(b)(1)(E) in that they failed to

appropriately modify, delete, or permanently block the reporting of the item information.

          94.    Defendant PFS caused injury in fact, by causing, credit denials caused by false credit

reporting, damage to credit reputation, costs and time of repairing his credit, pain and suffering,

embarrassment, inconvenience, lost economic opportunity, loss of incidental time, frustration,

emotional distress, mental anguish, fear of personal and financial safety and security, and attorney’s

fees.

          95.    Defendant PFS has done so willfully, or in the alternative, negligently.

          96.    Plaintiff is entitled to actual damages, punitive damages, attorney’s fees and costs

pursuant 15 U.S.C. § 1681n for PFS’s willful violation.

          97.    Alternatively, Plaintiff is entitled to actual damages, attorney’s fees and costs if the

violation is negligent, pursuant to 15 U.S.C. §1681o for PFS’s negligent violation.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Jorge Gomez, prays that this Court:

                 A.      Declare that PFS’s credit reporting actions violate the FCRA;




                                                     12
 Case 6:21-cv-00061-JCB Document 1 Filed 02/09/21 Page 13 of 13 PageID #: 13



              B.      Enter judgment in favor of Plaintiff Jorge Gomez, and against PFS, for actual

       damages, punitive damages, costs, and reasonable attorneys’ fees as provided by §1681n of the

       FCRA; and

              C.      Grant other such further relief as deemed just and proper.

                                        JURY DEMAND

       98.    Plaintiff demands a trial by jury on all Counts so triable.


Dated: February 8, 2021



                                                       Respectfully Submitted,


                                                       HALVORSEN KLOTE

                                              By:      /s/ Samantha J. Orlowski
                                                       Samantha J. Orlowski, #72058
                                                       Joel S. Halvorsen, #67032
                                                       Halvorsen Klote
                                                       680 Craig Road, Suite 104
                                                       St. Louis, MO 63141
                                                       P: (314) 451-1314
                                                       F: (314) 787-4323
                                                       sam@hklawstl.com
                                                       joel@hklawstl.com
                                                       Attorney for Plaintiff




                                                 13
